Citation Nr: 0630454	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
of the nose with squamous cell carcinoma of the forehead, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for skin rash of 
bilateral lower extremities, including as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for actinic 
keratosis of the nose with squamous cell carcinoma of the 
forehead and skin rash of the bilateral lower extremities.  
The veteran perfected a timely appeal of this determination 
to the Board.  The matter has subsequently been transferred 
to the RO in Buffalo, New York.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

For the following reasons, the Board finds that the instant 
matter should be remanded for a VA medical examination 
pursuant to 38 C.F.R. § 3.159(c)(4).

First, the medical record reflects that there is a current 
diagnosis of actinic keratosis of the nose with squamous cell 
carcinoma of the forehead.

Second, the record reflects that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  For the purposes of 
establishing service connection for a disability resulting 
from exposure to an herbicide agent, a veteran who had active 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  Therefore, 
the veteran is presumed to have been exposed to an herbicide 
agent during his service.

Third, on VA examination in October 2002, in assessing the 
veteran's skin cancer, the examiner states that although 
there is no direct correlation between skin cancer and Agent 
Orange exposure, it is possible that exposure to Agent Orange 
may predispose the veteran to other causes of skin cancer.  
The Board considers this to be medical evidence that suggests 
a nexus between the veteran's actinic keratosis of the nose 
with squamous cell carcinoma of the forehead and his service, 
but that is too lacking in specificity to support a decision 
on the merits.  See McLendon v. Nicholson, No. 04-185, at 14 
(U.S. Vet. App. June 5, 2006) (as amended Aug. 7, 2006).

Finally, there is no medical opinion of record indicating 
that the veteran's actinic keratosis of the nose with 
squamous cell carcinoma of the forehead was not related to 
his in-service exposure to herbicide agents.  Thus, in 
addition to the evidence being insufficient to support a 
decision in favor of the appellant, the evidence is 
insufficient to support a decision unfavorable to the 
appellant.

Therefore, in light of (1) the competent medical evidence of 
the veteran's actinic keratosis of the nose with squamous 
cell carcinoma of the forehead, (2) the veteran's presumed 
exposure to herbicide agents, (3) the October 2002 indication 
by the VA physician that the veteran's exposure to Agent 
Orange might be related to his skin cancer, and (4) the lack 
of medical evidence regarding the relationship between the 
veteran's service and his actinic keratosis of the nose with 
squamous cell carcinoma of the forehead, the Board must 
remand the instant matter for a VA medical examination to 
determine the nature and etiology of the veteran's actinic 
keratosis of the nose with squamous cell carcinoma of the 
forehead that includes a review of the evidence of record.

Additionally, although the veteran's service medical records 
are positive for a diagnosis of folliculitis in December 
1967, the record is unclear as to whether the veteran 
currently suffers any skin disability, and whether such 
disability is related to service.  On VA examination, the 
examiner should determine the nature and etiology of any skin 
rash of the veteran's legs and, specifically, whether the 
veteran suffers a chronic skin disability of the lower 
extremities, and if so whether such disability was incurred 
in or aggravated by service.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should afford the veteran a VA 
examination by a specialist with the 
appropriate expertise in order to 
determine the nature and etiology of 
his actinic keratosis of the nose with 
squamous cell carcinoma of the 
forehead, and skin rash of bilateral 
lower extremities.  The claims file and 
a separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to: (1) whether 
it is just as likely as not that the 
veteran's actinic keratosis of the nose 
with squamous cell carcinoma of the 
forehead was due to or incurred during 
his period of service, particularly 
considering in-service exposure to 
herbicides; (2) whether the veteran 
currently has a chronic skin condition 
of either lower extremity, and if so, 
(3) whether it is just as likely as not 
that such condition was due to or 
incurred during service, particularly 
considering in-service exposure to 
herbicides.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



